Citation Nr: 1818605	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-19 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a right knee disability.  

2.  Service connection for a right knee disability of osteoarthritis.

3.  Entitlement to service connection for a right knee disability other than osteoarthritis, including meniscal tear.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)




ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Marine Corps from August 1973 to January 1976.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In October 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record. 

The issue of entitlement to service connection for a right knee disability other than right knee osteoarthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In March 2009, the RO found that new and material evidence had not been received to reopen service connection for a right knee disability, on the bases that there was no evidence of a link between the then-current right knee complaints and service, and no evidence that residuals of minor knee surgery prior to service were worsened by service.  This is the last final denial on this issue.

2.  Evidence received since the March 2009 rating decision relates to the previously unestablished fact of continuous right knee symptoms of arthritis since service.  

3.  The Veteran sustained a right knee injury during active service and was diagnosed with chondromalacia patella of the right knee, which is a form of arthritis, during active service.

4.  The Veteran had chronic right knee pain and crepitus during active service. 

5.  The Veteran has had continuous right knee symptoms of arthritis since service.

6.  The Veteran currently has right knee osteoarthritis manifested by chronic right knee symptoms of pain and grinding, which are the same right knee symptoms manifested during service.


CONCLUSIONS OF LAW

1.  The March 2009 rating decision determining that new and material evidence had not been received to reopen service connection for a right knee disability became final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen service connection for a right knee disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for right knee osteoarthritis are met.  38 U.S.C. §§ 1110, 1112, 1131, 5103, 5103A, 5107(a) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

For reasons explained below, the Board is reopening service connection for a right knee disability and granting service connection for right knee osteoarthritis on the merits.  Given the favorable outcome of the appeal, which is a full grant of the benefits sought, the appeal has been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist with respect to the service connection appeal for right knee osteoarthritis.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The issue of service connection for right knee meniscal tear is being remanded for further development.  

New and Material Evidence Legal Criteria

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  
38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.  


Analysis of Reopening Service Connection for Right Knee Disability

In July 2005, the RO denied service connection for a right knee disability on the bases that, although there was evidence of a laceration  to the right knee and diagnosis of chondromalacia patella during service, there was no medical opinion showing a relationship between right knee degenerative joint disease (i.e., arthritis) and active duty, and there was no medical evidence of ongoing medical treatment required for the right knee following service to establish that the pre-existing right knee condition with a history of surgery worsened as a result of service.  In August 2005, the Veteran was notified of that rating decision and provided notice of procedural and appellate rights.  Because he did not appeal the July 2005 rating decision within one year of that notice, and no additional evidence was received within one year of that notice, the August 2005 rating decision became final.  
38 U.S.C. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

In the March 2009 rating decision, the RO determined that new and material evidence had not been received to reopen service connection for a right knee disability on the bases that there was no evidence of a link between the then-current right knee complaints and service, and no evidence that residuals of minor knee surgery prior to service were worsened by service.  In March 2009, the Veteran was notified of that rating decision and provided notice of procedural and appellate rights.  Because he did not appeal the March 2009 rating decision within one year of that notice, and no additional evidence was received within one year of that notice, the March 2009 rating decision became final.  38 U.S.C. § 7105; 38 C.F.R. 
§§ 3.156, 20.302, 20.1103.  

After reviewing the evidence received since the March 2009 rating decision, the Board finds that it qualifies as new and material evidence to reopen service connection for a right knee disability.  At the October 2017 Board hearing, the Veteran testified that he has experienced constant right knee pain since the in-service right knee injury.  At the October 2017 VA examination, the Veteran similarly reported that he injured the right knee during service (i.e., in 1974) and the right knee has bothered him ever since the in-service right knee injury.  The October 2017 hearing transcript and October 2017 VA examination report are new to the record, address the grounds of the prior denial, are presumed credible for the limited purpose of reopening the claim.  The additional evidence included evidence of continuous post-service symptoms of arthritis, so raises a reasonable possibility of substantiating the claim (on the basis of presumptive service connection for chronic disease of arthritis, under 38 C.F.R. § 3.303(b)).  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for a right knee disability.  See 38 C.F.R. § 3.156(a). 

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with right knee osteoarthritis.  Arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service Connection Analysis for Right Knee Osteoarthritis

In this case, the Board is granting presumptive service connection for the right knee disability based on right knee injury and chronic symptoms of right knee chondromalacia patella during service, continuous right knee symptoms since service, and diagnosis of right knee osteoarthritis currently manifested by the same right knee symptoms manifested during service under 38 C.F.R. § 3.303(b); therefore, other potential theories for entitlement to service connection are rendered moot and will not be discussed.  See 38 U.S.C. § 7104 (2012) (stating that the Board decides questions of law or fact in actual cases).

As a preliminary matter, On the July 1973 service report of medical history, the Veteran denied then having or having ever had a trick or locked knee.  On the July 1973 service examination report, the lower extremities were clinically evaluated as normal, and surgical scars on both knees were noted.  On the December 1975 service separation examination report, a two-inch scar and a two-inch circular scar for the right knee were noted.  On the December 1975 service report of medical history, the Veteran checked "Yes" when asked if he then had or had ever had a trick or locked knee.  The Veteran wrote that he had each knee operated on and had "holes" in the right knee cap.

After a review of all the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran sustained a right knee injury during service and had chronic right knee pain attributed to a diagnosis of chondromalacia patella during service.  In April 1974, the Veteran sustained an in-service right knee injury, among other injuries, after falling down an embankment while being chased by unknown assailants.  He was hospitalized for approximately five weeks for treatment of a knee laceration, which was treated with suture, and was discharged from the hospital with a diagnosis of an open wound of the right knee with no artery or nerve involvement.  In May 1974, the right knee demonstrated subpatellar pain and crepitus and diagnosed chondromalacia.  In June 1974, a service medical provider noted that the right knee demonstrated a patellar injury.  In July 1974, a service medical provider noted that there was a scar over the right patella. The Veteran continued to receive treatment for the right knee on multiple occasions during service from June 1974 to July 1975, which included references to a right patellar injury and scar over the right patella.  The chronic symptoms of pain and crepitus were attributed to a diagnosis of chondromalacia and/or bursitis.  

The Board next finds that the Veteran has had continuous right knee symptoms of since service separation, and the current chronic symptoms of right knee pain and grinding attributed to the diagnosis of right knee osteoarthritis are the same symptoms of chronic right knee pain and crepitus that were manifested during service and then primarily attributed to a diagnosis of chondromalacia patella.  Chondromalacia patella is an early form of arthritis.  See Dorland's Illustrated Medical Dictionary 356 (30th ed. 2003) (defining chondromalacia patella as pain and crepitus over the anterior aspect of the knee, particularly in flexion, with softening of the cartilage on the articular surface of the patella and, in later stages, effusion).  As stated above, at the October 2017 Board hearing, the Veteran testified that he has experienced constant right knee symptoms since the in-service right knee injury.  

In consideration thereof, and resolving reasonable doubt in the Veteran's favor, the Board finds that the current right knee osteoarthritis is a progression of the same condition diagnosed during service (i.e., chondromalacia) and to which similar right knee symptoms were then attributed so that the "chronic symptoms in service" and "continuous symptoms since service" criteria for presumptive service connection under 38 C.F.R. § 3.303(b) for right knee osteoarthritis have been met.  38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, reopening of service connection claim for a right knee disability is granted.

Service connection for right knee osteoarthritis is granted. 

REMAND

Service Connection for Other Right Knee Disability

The issue of service connection for right knee disability other than right knee osteoarthritis, including meniscal tear, is remanded for Social Security disability records and a supplemental VA medical opinion.  In this case, the Veteran has reported application for Social Security disability benefits.  See November 2011 VA Form 21-4138.  No request by VA to obtain a copy of the Social Security Administration (SSA) claim and records associated with the claim has been made.  

Such records are potentially relevant to the service connection appeal for a right knee disability other than right knee osteoarthritis, including meniscal tear.  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as Social Security records; therefore, because the records from SSA may contain evidence pertinent to the issues on appeal, VA is obligated to obtain them.  See 38 C.F.R. § 3.159(c)(2) (2017); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  For these reasons, a remand is warranted.  Also, because the November 2011 VA examiner did not consider the right meniscal tear diagnosis when providing the medical opinion in the November 2011 VA examination report, a supplemental VA medical opinion should also be obtained on remand.  

Accordingly, the issue of service connection for right knee disorder (other than arthritis) is REMANDED for the following actions:

1.  Request all Social Security disability benefits records from the SSA related to the Veteran's claim, including all medical records and copies of any decisions or adjudications, and associate them with the record.  Any negative responses should be properly documented in the record, and the procedures outlined under 38 C.F.R. 
§ 3.159(e) should be followed.

2.  Thereafter, obtain a supplemental VA medical opinion from the November 2011 VA examiner who examined the Veteran's right knee (or another appropriate medical professional, if the examiner is unavailable).  Another VA examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

Based on review of the appropriate records, the examiner should answer the following questions regarding right knee meniscal tear:

(a)  Did a right knee meniscal tear clearly and unmistakably (obviously and manifestly) exist prior to service?


(b)  If the right knee meniscal tear clearly and unmistakably existed prior to service, was the pre-existing right knee meniscal tear clearly and unmistakably (obviously and manifestly) not worsened in severity beyond the natural progression during service?

(c)  If right knee meniscal tear did not exist prior to service or pre-existed service but was aggravated by service, is it at least as likely as not (i.e., to at least a 50 percent degree of probability) that the right knee meniscal tear had its onset during service or was otherwise causally or etiologically related to the in-service right knee injury?  The examiner should explain the answer.  

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

3.  Thereafter, readjudicate the remanded issue.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


